internal_revenue_service number release date index number ---------------------------------- ------------------ ----------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-109798-10 date date legend date a ----------------------- the investor --------------------------------------------------------------------------------------------------------- ---------------------------------------------------- ----------------------------------------------------------------------------------------- q r s t u v w ------ ----------------- ----- -- ----------------- ---- ----------------- dear -------------- we respond to your letter dated date requesting a supplemental ruling with respect to our prior letter_ruling dated date plr-146103-09 the prior letter_ruling the information provided in that letter and in later correspondence is summarized below capitalized terms used but not defined in this letter retain the meanings originally assigned to them in the prior letter_ruling plr-109798-10 this letter supplements the prior letter_ruling with regard to the proposed transaction described therein the proposed transaction supplemental facts as described in the prior letter_ruling parent intends to undertake the proposed transaction to reduce its investment in industry b on date a seller entered into a binding agreement the purchase agreement with the investor pursuant to which the investor will purchase from seller shares of newco common_stock representing up to q percent of the fully diluted equity_interest in newco the purchased shares and a warrant the warrant and collectively with the purchased shares the securities to acquire from newco additional shares of newco common_stock the investor sale the aggregate purchase_price for the securities is capped at dollar_figurer the warrant will have an exercise price equal to s percent greater than percent of the price per share paid_by public investors in the initial_public_offering ipo of newco common_stock the public offering price and a term of t years in addition to the securities the investor has the right to purchase from seller up to dollar_figureu of shares of newco common_stock at a per share price equal to the public offering price the closing of the sale of this newco common_stock and the securities to the investor the closing will occur within v business days of the date on which the parties enter into the firm commitment underwriting agreement described in step of the proposed transaction as described herein and in the prior letter_ruling the underwriting agreement the purchased shares combined with the newco common_stock sold to third- party underwriters pursuant to the underwriting agreement will represent more than percent of the outstanding newco common_stock immediately following the transfers revisions to the proposed transaction parent would like to eliminate the issuance and sale of the newco preferred_stock from the proposed transaction unless the investor sale fails to close accordingly assuming that the investor sale is consummated as described above step sec_2 and of the proposed transaction will be revised to read as follows several months later seller entered into the purchase agreement to sell to the investor the securities that seller will receive in exchange for property as described in step such sale will occur pursuant to step investor will not transfer any money or other_property to newco in connection with the proposed transaction apart from any potential future exercise of the warrant seller will also enter into the underwriting agreement pursuant to which it will be obligated to sell newco common_stock in the ipo as described in step in the aggregate the newco plr-109798-10 common_stock sold to the investor pursuant to the purchase agreement and the newco common_stock sold to third-party underwriters will represent more than percent of the total outstanding newco common_stock immediately following the transfers an affiliate of parent may act as one of several underwriters in the ipo and for any additional dispositions seller will transfer to newco all of its equity in the purchased subsidiaries which includes the stock of target and target sub 1a together with the additional transferred assets in exchange for percent of the newco common_stock the warrant and a newco note with a face_amount of at least dollar_figurew the newco note seller newco and certain other parent affiliates will enter into a tax_sharing_agreement and other transitional and service agreements as part of the proposed transaction pursuant to the purchase agreement and the underwriting agreement executed in step seller will sell in exchange for cash i more than percent of newco’s common_stock to the investor and third-party underwriters ii the warrant to the investor and iii an additional_amount of newco common_stock to an underwriter that is an affiliate of parent the stock will be sold to the underwriters for resale to the public the ipo will be implemented within several business days of the completion of step seller and the investor will enter into a lock-up agreement pursuant to which they will not be allowed to dispose_of any newco common_stock for a period of days following the ipo if the investor sale is not consummated as described above step sec_2 and of the proposed transaction will remain as described in the prior letter_ruling supplemental representations in connection with its request for a supplemental ruling parent has reaffirmed all of the representations contained in the prior letter_ruling as modified below h the terms of the underwriting agreement will be and the terms of the purchase agreement were determined pursuant to arm's-length negotiations with the underwriters and the investor respectively l the newco note will constitute the indebtedness of newco for federal tax purposes will have a face_amount of at least dollar_figurew and will have terms that will have been negotiated at arms-length the newco note will not confer any voting rights in newco m the sales of newco common_stock described in clause i of step will not be to parties whose ownership of newco would be attributed to seller plr-109798-10 pursuant to sec_318 in measuring attributed ownership under sec_318 there shall be taken into account all events occurring or contemplated during the period beginning with step and ending with the completion of step of the proposed transaction supplemental ruling based solely on the information submitted and the representations made herein and submitted with the prior letter_ruling we rule as follows the supplemental facts submitted and the revisions to the proposed transaction described above will have no effect on the rulings contained in the prior letter_ruling accordingly those rulings will remain in full force and effect caveats except as expressly ruled herein no opinion is expressed regarding the consequences resulting from the sec_338 or sec_338 elections or whether the newco note will constitute the indebtedness of newco for federal tax purposes moreover no opinion is expressed concerning the tax treatment of the proposed transaction or of any other matter under other provisions of the code and regulations or about the tax treatment of any aspect of or effect resulting from the proposed transaction not specifically covered by the above rulings furthermore the effectiveness of this ruling is conditioned upon parent seller newco the purchased subsidiaries and the indirectly purchased subsidiaries agreeing if requested to an extension of their respective statutes of limitations with respect to any issues raised by this letter_ruling provided the extension is for a period acceptable to the service procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process this letter is directed only to the taxpayer who requested it sec_6110 provides that this letter may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved in each taxable_year in which the transaction is consummated alternatively a taxpayer filing its return electronically may satisfy this requirement by plr-109798-10 attaching to the return a statement that provides the date and control number of this ruling letter pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to your authorized representatives sincerely _debra l carlisle______ debra l carlisle chief branch office of associate chief_counsel corporate cc
